Case 1:19-cv-Ol426-GBD Document 10 Filed 04/01/19 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

LUIS GUNAN, MOISES MORALES, and
GUSTAVO ROMERO VALLE and FRANKLIN
MARLON NIETO, on behalf of themselves,

and others similarly situated, Case No. 19-CV-()l426
Plaintiff, EFC Case
-against- ANSWER AND AFFIRMATIVE
DEFENSES

68th ST. CAFE INC., d/b/a SOLE BISTRO ITALIANO
and d/b/a LUCE RESTAURANT and ENOTECA,
DRITON MILA, RAMAZAN MILA, and GAZMEND
HODZIC,

Defendants.
-------- -x

 

Defendants 68th ST. CAFE INC., d/b/a SOLE BISTRO ITALIANO (“Sole”) and d/b/a
LUCE RESTAURANT and ENOTECA, DRITON MILA, RAMAZAN MILA, and GAZMEND
HODZIC (collectively, “Defendants”), as and for their Answer to the Complaint hercin:
AS TO “INTROI)UCTION”

kil!’

1. Paragraph numbered of the Complaint assert legal conclusions to which no
answer is required. To the extent an answer is required, Defendants deny each and every allegation
contained therein.

AS TO “JURISDICTION AND VENUE”

2. Paragraphs numbered “2” and “3” of the Complaint assert legal conclusions to

which no answer is required. To the extent an answer is required, Defendants deny each and every

allegation contained therein.

Case 1:19-cv-01426-GBD Document 10 Filed 04/01/19 Page 2 of 6

 

AS TO THE “PARTIES”
3. Admit the allegations contained in paragraphs “4”, “5”, “6”, “7”, “8”, “9”, “l l”,
“12” and “13” of the Complaint.
4. Paragraph numbered “10” of the Complaint assets legal conclusions to which no

answer is required To the extent an answer is required, Defendants deny each and every allegation
contained therein.
AS TO THE “ALLEGATIONS”

5. Paragraphs numbered “14”, “15”, “16”, “17”, “18”, “19”, “20” and “24” of the
Complaint asserts legal conclusions to which no answer is required To the extent an answer is
required, Defendants deny each and every allegation contained therein.

6. Deny information sufficient to form a belief as to the allegations contained in
paragraphs numbered “21, “22” and “23” of the Complaint.

AS TO THE “FACTS”

7. Paragraph numbered “25” of the Complaint asserts legal conclusions to which no
answer is required To the extent an answer is required, Defendants deny each and every allegation
contained therein.

8. Deny each and every allegation contained in paragraph numbered “3 l” of the
Complaint, except admit that an employee named Dorian was employed as a waiter by Defendants.

9. Deny each and every allegation contained in paragraphs numbered “26”, “28’,
“29”, “30”, “33”, “34”, “35”, “36”, “37”, “38”, “39”, “40” and “41” of the Complaint.

10. Adrnit the allegations contained in paragraphs numbered “27” and “32” of the

Complaint.

Case 1:19-cv-01426-GBD Document 10 Filed 04/01/19 Page 3 of 6

AS TO THE “FLSA” CLAIM

ll. Deny each and every allegation contained in paragraph numbered “44” of the
Complaint.

12. Paragraphs numbered “43”, “45” and “46” ‘of the Complaint assert legal
conclusions to which no answer is required To the extent an answer is required, Defendants deny
each and every allegation contained therein.

AS 'I`O THE NYLL CLAIMS

l3. Deny each and every allegation contained in paragraphs numbered “48”, “49”,
“57”, 58”, “61” and “64” of the Complaint.

14. Paragraphs numbered “50”, “51”, “53”, “54”, “55”, “59”, “62” and “65” of the
Complaint assert legal conclusions to which no answer is required To the extent an answer is
required, Defendants deny each and every allegation contained therein.

15. Repeat and incorporate the above answers herein in response to the allegations
contained in paragraphs numbered “42”, “47”, “52”, “56”, “60” and “63” of the Complaint.

FIRST AFFIRMATIVE DEFENSE

16. The Complaint, in whole or in part, fails to state a claim upon which relief can be

granted
SECOND AFFIRMATIVE DEFENSE
17. At no material time hereto did any of the Defendants act in a willful, wanton,

reckless, and/or malicious manner or with reckless disregard of any applicable laws.

Case 1:19-cv-01426-GBD Document 10 Filed 04/01/19 Page 4 of 6

THIRD AFFIRMATIVE DEFENSE
lS. Plaintiffs are not entitled to any of the relief requested in the Complaint, because
Defendants acted in good faith at all times and paid each Plaintiff far more than the minimum
wages required at all times during the employment of any Plaintiff.
FOURTH AFFIRMATIVE DEFENSE
19. Plaintiffs are not entitled to sue as a class or on behalf of other similarly situated

t
employees, because Plaintiffs are not similarly situated

FIFTH AFFIRMATIVE DEFENSE
20. The Complaint is barred in whole or in part by the doctrine of laches, delay, waiver,
estoppel, acquiescence, and/or cxcuse.
SIXTH AFFIRMATIVE DEFENSE
21. The Complaint is barred in Whole or in part by Plaintiffs’ failure to mitigate
damages, if any.
SEVENTH AFFIRMATIVE DEFENSE
22. Plaintiffs ratified the activities of the Defendants.
EIGHTH AFFIRMATIVE DEFENSE
23. The Complaint fails to state a claim upon which compensatory, punitive or
liquidated damages may be granted
NINTH AFFIRMATIVE DEFENSE

24. Any award of liquidated damages would be an unconstitutional denial of
Defendants’ rights to due process and/or equal protection under the Fifth and Fourteenth

Arnendments of the United States Constitution.

Case 1:19-cv-01426-GBD Document 10 Filed 04/01/19 Page 5 of 6

TENTH AFFIRMATIVE DEFENSE

25. Plaintiffs do not satisfy the requirements for a class action under Rule 23 of the

Federal Rules of Civil procedure
ELEVENTH AFFIRMATIVE DEFENSE

26. The Complaint fails to state a claim upon which prejudgment interest may be

granted
TWELTH AFFIRMATIVE DEFENSE

27. Plaintiffs’ claims are barred, in whole or in part, by the provisions of Section 11 of
the Portal-to-Portal Act, 29 U.S.C. §260, because any acts or omissions of Defendants giving rise
to this action were done in good faith and with reasonable grounds for believing that the actions
were not a violation of the FLSA.

THIRTEENTH AFFIRMATIVE DEFENSE

28. Defendants reserve the right to raise any additional defenses as may be found to be
merited during the course of discovery in, or trial of this action, including, without limitation, any
equitable defenses

WHEREFORE, Defendants respectfully request that this Court enter judgment in their
favor dismissing the Complaint with prejudice; awarding Defendants their costs, attorneys1 fees
and cxpenses; and granting such other relief as this Court deems proper.
Dated: New York, NY

April l, 2019
LEBOW & SOKOLOW LLP

Mark (ML 8007)
770 Lexin n Avenue
New York, NY 10065
Telephone: (212) 935~6000
Attorneysfor Defendants

TO:

Case 1:19-cv-01426-GBD Document 10 Filed 04/01/19 Page 6 of 6

JOSEPH & KIRSCHENBAUM LLP

D. Maim on Kirschenbaum

Lucas Buzzard

32 Broadway, Suite 601

New York, New York 10004

Telephone: (212) 688-5640
Attorneysfor Plaintiffs

